I concur in the result. The meaning of "independent contractor" in the act is not expressed as clearly *Page 182 
as it might be. The term "independent contractor" has a well-defined meaning in the adjudicated cases, and is well understood. An independent contractor, is one who has entered into a contract or upon employment to render service or do work for another, according to his own method, means, and manner of doing the work, and without being subject to the control, direction, or supervision of such other, except as to the result of the work or service. Dayton v. Free, 46 Utah, 277,148 P. 408. I think the Legislature intended to express the same thought. The dominant factor, as expressed in the act, is that the performance or execution of the work must be independent of the employer, the contractor must not be under his control, and must be "subordinate to the employer only in effecting a result in accordance with the employer's design." Now, in determining, in a given case, the relation in such particular of the person or association, I think it important to consider, among other things, the element of whether the contractor or the employer hired, or had the right to hire or employ, the persons engaged about the work or service, and whether they in the performance of it were subject to the control or direction of the one or the other. I think such a very important element. Nevertheless, I do not think it is, in and of itself, the determinative factor or element. Whether the proprietor or employer reserved or exercised the right to superintend, direct, or control the work, not only with respect to result, but also as to the method and means by which the result was to be accomplished, there should be considered, not only the question of whether the contractor or the employer employed, directed, and controlled the persons about the work, but also all other facts and circumstances tending to show whether the employment or engagement of the contractor was independent or otherwise. So considering the record I think Clark was an independent contractor. *Page 183